J-S32014-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                          Appellee

                   v.

MICHAEL WILLIAMS,

                          Appellant                No. 2836 EDA 2015


                Appeal from the PCRA Order August 10, 2015
           In the Court of Common Pleas of Northampton County
            Criminal Division at No(s): CP-48-CR-0001102-2013



BEFORE: BOWES, MUNDY AND PLATT,* JJ.

MEMORANDUM BY BOWES, J.:                             FILED JULY 21, 2016

     Michael Williams appeals from the August 10, 2015 order denying him

PCRA relief. We affirm.

     On January 16, 2013, East Police Department Inspector Salvatore

Crisafulli was investigating the manufacture of methamphetamine at 1415

Pine Street, Easton.    At 4:00 a.m., he conducted a trash pull, and police

confiscated two trash bags from trash cans located on the curb in front of

that location.   Since an intense chemical odor and a white gas was

emanating from the bags, the Pennsylvania Police State Clandestine

Response Team (the “Team”) was contacted to process the items and

control exposure to hazardous chemicals. The following items were found in

the trash bags in question: 1) broken batteries, including lithium strips and

* Retired Senior Judge assigned to the Superior Court.
J-S32014-16



battery hulls; 2) a brown liquid in a bottle labeled as waste; 3) a melted

bottle containing a white solid substance; 4) starting fluid; 5) ammonia and

PH test kits; 6) empty packages of pseudoephedrine-based medicine; 7) ice

packs containing ammonia nitrate; 8) a broken pipe used to consume

methamphetamine; and 9) several articles of mail addressed to Appellant at

the 1415 Pine Street address.        The Team concluded that these items

included    components      and     chemicals     needed      to     manufacture

methamphetamine.

      Inspector Crisafulli completed an affidavit of probable cause to search

1415 Pine Street, and a warrant was issued on January 17, 2013. It was

executed the same day, and the following items were recovered at that

location: 1) packs of cold compresses that had been sliced open; 2) a can of

starting fluid; 3) a box of baking soda; 4) two containers of salt; 5) a small

glass dish and aluminum foil; 6) an ammonia nitrate test kit; 7) isopropyl

alcohol; 8) a full-mouth facemask respirator; and 9) a box containing pipes

utilized to consume methamphetamine.        Appellant   was        charged   with

operating a methamphetamine laboratory, possession of red phosphorus and

other substances with the intent to manufacture a controlled substance,

possession of drug paraphernalia, and possession of a controlled substance

with intent to manufacture or deliver it.

      At trial, the Commonwealth’s witnesses included Inspector Crisafulli,

and Rebecca Patrick, who was a laboratory technician with the Team.

                                     -2-
J-S32014-16



Inspector Crisafulli introduced a print-out from Meth Check, an online

database tracking the purchase of ephedrine and pseudoephedrine, which

are used to manufacture methamphetamine.         The Meth Check document

indicated that Appellant’s last purchase of a drug used to manufacture

methamphetamine, which was pseudoephedrine, occurred on January 6,

2013. As of that date, Appellant was legally prevented from purchasing any

more of that substance for thirty days.

      Exhibits included a videotaped statement Appellant gave to police and

letters that he wrote to Inspector Crisafulli.   In the statement, Appellant

boasted about his knowledge of the local methamphetamine market and his

experience in producing that substance.       Appellant told police that the

remnants of the methamphetamine laboratory discovered in the trash pull

was not his work, even though letters addressed to him were located in the

same trash bag, since the components indicated that the laboratory was

amateurish and beneath his abilities. In his letters, Appellant delineated his

extensive knowledge of cooking methamphetamine, volunteered to aid the

police in investigating other methamphetamine laboratories, and examined

the evidence obtained in the present case.

      Ms. Patrick was qualified as an expert witness in drug analysis and the

clean-up of of hazardous materials from methamphetamine laboratories.

She authored two laboratory reports. In the first one, Ms. Patrick focused on

evidence obtained through the trash pull and reviewed the one-pot method

                                    -3-
J-S32014-16



of methamphetamine cooking, which she stated was commonly used in

Pennsylvania.   Ms. Patrick concluded that the trash pull indicated that there

had been an unsuccessful attempt to manufacture methamphetamine. Ms.

Patrick also testified about the empty packets of cold medicine found in the

trash and indicated that they contained 8.2 grams of pseudoephedrine,

which could be used to produce the same amount of methamphetamine.

Ms. Patrick also stated that she tested the liquid in the bottle marked as

waste and discovered during the trash pull. The liquid was positive for the

presence of methamphetamine crystals and contained other by-products

from producing that drug. Ms. Patrick’s second report examined the items

seized pursuant to the search warrant. Ms. Patrick discussed the inventory

list and explained how some of the items seized could be used to

manufacture methamphetamine and were consistent with the one-pot

method.

     A jury convicted Appellant of all the offenses.       After receiving a

sentence of six and one-quarter to twenty-one years imprisonment,

Appellant filed a direct appeal.       We rejected his argument that his

convictions were not supported by sufficient evidence and were against the

weight of the evidence, but remanded for resentencing since Appellant had

received a mandatory minimum sentence in violation of Alleyne v. United

States, 133 S. Ct. 2151 (2013). Commonwealth v. Williams, 116 A.3d




                                    -4-
J-S32014-16



689 (Pa.Super. 2014) (unpublished memorandum).            On March 6, 2015,

Appellant was re-sentenced and received the same term of imprisonment.

      On April 9, 2015, Appellant filed a timely pro se PCRA petition, counsel

was appointed, and the court conducted a hearing. This appeal followed the

denial of relief. Appellant presents these issues for our review:

      1. Whether trial counsel was ineffective for failing to file a
      suppression motion challenging the validity of a search warrant?

      2. Whether trial counsel was ineffective for failing to challenge
      the scientific evidence?

      3. Whether trial counsel was ineffective for failing to object to
      remarks made in the closing argument by the Commonwealth?

      4. Whether trial counsel was ineffective in failing to call Dawn
      Stocker as a witness.

Appellant’s brief at 3.

      Initially, we outline our standard of review of a PCRA order.

          Under the applicable standard of review, we must determine
      whether the ruling of the PCRA court is supported by the record
      and is free of legal error. Commonwealth v. Marshall, 596 Pa.
587, 947 A.2d 714, 719 (2008). The PCRA court's credibility
      determinations, when supported by the record, are binding on
      this Court. Commonwealth v. Johnson, 600 Pa. 329, 966 A.2d
523, 532, 539 (2009). However, this Court applies a de novo
      standard of review to the PCRA court's legal conclusions.
      Commonwealth v. Rios, 591 Pa. 583, 920 A.2d 790, 810
      (2007).

Commonwealth v. Spotz, 18 A.3d 244, 259 (Pa. 2011). Accord

Commonwealth v. Bardo, 105 A.3d 678, 685 (Pa. 2014) (“If supported by

the record, the PCRA court's credibility determinations and factual findings



                                     -5-
J-S32014-16



are binding on this Court; however, we apply a de novo standard of review

to the PCRA court's legal conclusions.”).

      Appellant averments all relate to his insistence that he received

ineffective assistance from trial counsel. In this respect, we observe:

             Counsel is presumed effective, and in order to overcome
      that presumption a PCRA petitioner must plead and prove that:
      (1) the legal claim underlying the ineffectiveness claim has
      arguable merit; (2) counsel's action or inaction lacked any
      reasonable basis designed to effectuate petitioner's interest; and
      (3) counsel's action or inaction resulted in prejudice to
      petitioner. With regard to reasonable basis, the PCRA court does
      not question whether there were other more logical courses of
      action which counsel could have pursued; rather, the court must
      examine whether counsel's decisions had any reasonable basis. .
      . . To demonstrate prejudice, a petitioner must show that there
      is a reasonable probability that, but for counsel's actions or
      inactions, the result of the proceeding would have been different.
      Failure to establish any prong of [this test, which is known as
      the] Strickland/Pierce test will defeat an ineffectiveness claim.

Commonwealth v. Mason, 130 A.3d 601, 618 (Pa. 2015) (citations,

quotation marks and footnote omitted).

      After careful consideration of Appellant’s averments of ineffectiveness,

we conclude that they are wholly without merit. We affirm on the thorough

and well-reasoned August 10, 2015 opinion of the Honorable Stephen G.

Baratta.


      Order affirmed.




                                     -6-
J-S32014-16



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/21/2016




                          -7-
                                                                                                          Circulated 06/30/2016 01:44 PM
\
                                          ..: • ~ i, :,,.
                                                    :




              .IN THE COURT OF COMMON PLEAS OF NORTHAMPTON COUNTY
                          COMMONWEALTH OF PENNSYLVANIA
                                  CRIMINAL DIVISION
         COMMONWEALTH OF PENNSYLVANIA
                                                  No, CP-48-CR .. 0001102.,2013

                                                                    v.
        MICHAEL WILLIAMS,
                                                                                                                                 ;.h,
                                                                                 Defendant                 ~·; n                 '.::::
                                                                                                           ;"      ~ •1          ••.. l
                                                                                                           : ·!~·~:··.~          ;. :              , ....
                                                                         •
                                                                             OPINION AND ORDER OF COURT    ;
                                                                                                           •
                                                                                                                    :f.·{: '. ;
                                                                                                                    • ·.:. 'tt   '""   •           •



                      B~·fore .the Court for disposition Is Defendant's, Ml~hael Willlams:)pet1t)'p for·
                         :   ~:              .'         I>                                                 !' • : ~•             0        I
                                                                                                                                              1r
      reUef
         ,,
            filel pursuant to the Post-Conviction Relief Act (PCRA), 42 PA.CON~'.'i+Ar.A·N~.
                                                                                   .         §§
                                                                                                               "I

      9541-9546.
       ... ••.•• ,, ... _ ~j"':
                                               . .
                                         : .•:~···: i~·-;
                                         I ...


             I,              :Fa~tu~a·i                           Background and Procedural History ·

             On January· 16, 2013, Inspector Salvatore Crlsafulli, of the Easton Police

     Department was participating in an /nvestlgatlon related to the manutactore of controlled

     substances from .a resldence !dentified as 1415 Pine Street In fhe City of Easton.
                                                                                                                           '.
     Northampton County. Pennsylvania. At approximately 4:00 a.m., Inspector· Crlsafulli
                             . .-
     conducted a "trash pull'\ In which the police took two bags of trash from three curbside

     trashcans in front of 1415 Pine Street. The trash bags were transported to the Easton

     Police Department for examination. Inspector Crlsafulll testified that there was a strong.

    intense ch~;mlcal,p?or coming from the bags, along with a white gas.
                                                     •;




       ...The P~pnsy!.v:~nia State Clandestine Response ,earn was contacted to aid In

    processing }he lf,erns and to limit the hazardous exposure of the officers. The Items

    recovered f;om';:t_H-~'·1rash pull included (1) broken batteries, lnciudlng lithium strips and
                                    ,-
                                            1)
                                                  L .: ..    :r
    battery hulls; (2) a · brownish liquid In a Pepsi bottle marked as "waste"; (3) a melted
                              .:

    bottle with a white solid gassing substance; (4) starting fluld; (5) an ammonia test kit and
I
    .   '
            '                                                                                                   ,·

                                 ·.j                        ••.
                                :'/                  . 'l             .:   •                                    ·,


                         PH test . kit; (~)'empty blister packs of pseudoephedrine-based medicine; (7)
                                                                                                    .
                                                                                                       ice packs,
                                                                                                                :
                     .          \~                   ·/T~~                                                               .
                    · . which contain .ammonta nitrate In small round balls; and (8) a broken meth pipe. The
                                                                  .                                             .
                         Clan Lab Team confirmed that a clandestine metharnphetamine lab was recovered as
                                                :-.;:'/.·

                         well as the lngiedients used to manufacture methamphetamlne. Additionally, the officers

                         recovered from the trash bags several articles of mail and paperwork addressed to

                      Michael Williams with the address of 1415 Pine Street.

                               tnspector CrisafulH presented an appllcatlon for a search warrant and affidavit of

                     probable cause on January 17, 2013. The search warrant for 1415 Pine Street was

                     signed by the lss.uing authority, Elizabeth A. Romig, Senior Magisterial District Judge,
                                                                      .                                              '
                           The search warrant was executed on January 17, 2013 and the officers selzed (1)
                                           ••    0                             0   tO                   T




                     packs of cold compresses, which were cut open; (2) a can of Prestone Starting Ffuld,

                     unopened: (3) · (box of baking soda; (4) two containers of salt; (5) a smalLg!ass dish
                                 .::                 J ~.: :                                                        •:



                    and.
                      . '
                          alumJnum:.f6"i!; (6) an ammonia nitrate test kit; (7) lsopropyl alcohol; (8) a full-mouth
                                 ·:



                    facernaskresplrator: and (9) a box containing rneth pipes. Wflllams was subsequently
                                 '} !            : I~-~!;• • ·.

                    charged w1th-:qH¢.rat1ng a methamphetamine laboratory; possession of red phosphorus•
                                   .   ,
                    etc. with lntent to manufacture a controlled substance; use of, or possession with intent

                    to use, drug paraphernalia; and manufacture, delivery, or possession with Intent to

                    manufacture or deliver a controlled substance. 1 A jury trial was held from July 8 through

                    July 1   q, 2013.
                          Followlng a jury trial, Wilflarns was found gullty of all charges. In so dolng, the jury

                also concluded that Williams had manufactured between 5 and 10 grams of

                methamohetemlne. Subsequent thereto, this Court sentenced Williams on Sep,!ember 6,
                1
                   35 P .q.i §§" x.780-113.4(a)(1), 780-113. 1 (a)(3),                      780-113(a)(32), 780-113(a)(3)l
                respectively.

                                                                                        2
.   ·,




               2013 toan aggregate period of 6 Y-i to 21 years' incarceration. On September 61 2013,

               Wllli~m:filed post-sentence motions pro se. On September 9, 2013, detense counsel

               was dlsoharqed, as Williams raised complaints of Ineffectiveness of counsel, and
                                          •            :•l




               conflict .. counset                                           Brian Monahan, E:squlre, was appointed to represent Williams
                       I!~··                       .                 ~
                       .';°                            ..

               regardint1.. post-sentence matters .
                       :i.
           · · 'On s·eptember 16, 2013, Williams filed a pro se notice of appeal to the Superior
                              .                                      .

           Court o(Pen:nsylvanla. Consequently, this court found ·that Williams' notice divested us
                          .                     1:-' :.::,;                      '

           of Jurisdiction                        and entered an order denying said motions pursuant to Pa.RAP.                      1701 (a)

          on September 24, 2013. On or about December 61 2013, the Superlor Court remanded

          the matter back to this Court for the filing of counseled post-sentence motions nuno pro
           •    •                 I                                      •   '


                              ~                                                                                                .-·

          tune.     On March 13, 2014, Wiiiiams filed post-sentence motions, which this Court denied
                                                                                     .
          on April 15, 2014. Williams then filed a timely appeal to the Superior Court raising

          challenges to the sufficiency and weight of the evidence and· both the discretionary

          aspects of his sentence and the legality of this sentence In light of Alleyne· v, United
                                                             .                                                                 .
                                                                                                                               ,,

          States, 133 S.Ct 2151 (2013). On December 16, 20141 the Superior Court affirmed
                                                                 .                                                             .

         Witllams' 9.pnvlctfqns;
                     ;~      .
                                 however vacated Williams' sentence and remanded the. matter to
                                                        .



           .          .    . .'·
         this. Court:for resentenclnq without consideration of the mandatory minimum sentences
                                                   . ·l          f .
                                                                 ~




         provided in 18, ..PA.CONS.STAT.ANN. § 7508(a)(4){f). On March 6, 20151 this Court
                                      ~       . : ,· :·, .. :·. ~

         resentenced Williams. Williams flied the instant prose PCRA petition on April 9, 2015.

         Brian Monahan, Esquire, was appointed to continue representing Wllllams in these

         PCRA proceedings. This Court held a hearing on Wllllamsr PCRA petition on June 11,

         2015.




                                                                                                3
                                     ·:'.




                           ··-'h)i
            II.           PCRA Standard of Review
                  ;,


           When reviewing an order dismissing a PCRA petition, the Superior Court must

     determf~e whether the rullng of the PCRA court rs supported by. record evidence and is

     free of legal error. Commonwealth v, Burkett, 5 A.3d 1260, 1267 (Pa, Super. 2010).

    "Great deference is granted to the findings of the PCRA court, and these findings will

    not be d.isturbed unless they have no support ln the certified· record." Commonwealth

    v, cener, 21 ~.3d 680, 682 (Pa. Super. 2011) (cltatlon omitted).

         . Ill.   :··.
                          Discussion
                  ,·.                 ,;·i
                  ;•::·            !•'1;:
                                                       Ineffective of Counsel- General Standard

. i:-·    The·     i;~w J~~kumes counsel has rendered effective assistance. Comm9nwealth
                           •              •                $                                     I
                                                                                                                       v.
                  .'·.
                  ~I.
                           ~
                           I~ .
                                          /:
                                          j: :
                                                               .
   Willlams, 597. · Pa. 109 950 A.2d 294 (2008). When asserting a clalrn of Ineffective
                                                   1

                           ..... ·,··~
  assistance of'c~unsel, the petitioner is required to demonstrate that: (1) the un~erlying

 claim Is of arguable merit; (2) counsel had no reasonable strategic basis for his action or

 Inaction: and, (3) but for the errors and omissions of counsel, there Is a reasonable

 probability that the outcome of the proceedings would have been. different.

 Commonwealth v, Kimball, 555 Pa. 299 724 A.2d 326 (1999). The failure to satisfy
                                                                       1




any prong. of the test for Ineffectiveness wlll cause the clalm to fail. Williams, supra.

         "The threshold inquiry In ineffectiveness claims Is whether the Issue/argument/tactic

which counsel,: lias foregon~ and which forms the basis for the assertion of
                                      . :-,

ineffecUv~ness)if of arguable meriC." Commonwealth v. Pierce, 537 Pa.'. 514, 524,

6~5 A.2d \189, A ~4 (1994). "Counsel cannot
                     ~!        '      $ • • I
                                                                           be fou.nd ineffective for falllng to pursue a
                                                                                                            '




baseless -or
         '.\"
              11\~titless
               ·:. . .
                          claim." Commonwealth v, Poplawski, 852 A.2d 323, 327 (Pa.
                                              .-




Super. 20Q4). :)}(
                   :·t              ·:.



                                                                       4
          once · 'this threshold Is met we apply the 'reasonable basis' test to
          9:eterrnihe whether counsel's chosen co.urse was designed to effectuate
          his client' s Interests, If we conclude that the particular course chosen by
          c:9unseF:;had some reasonable basis, our inquiry ceases and counsel's
          assistance Is deemed effective.
          '··.:·     :·.·.          ,i:


  Pierce, ~upr1 -~t 524, 645 A.2d at 194-195 (internal citations omitted).

          Prejudice Is established when [a defendant] demonstrates that counsel's
          chosen course of action had an adverse effect on th·e outcome of the
          proceedings. The defendant must. show that there is a reasonable
         probablllly that, but for counsel's unprofessional errors, the result of the
         proceeding would have been different. A reasonable probabllity )s a
         probabllily sufficient to undermine confidence In the outcome. In [Klniba/1,
         supra], we held that a "crlmlnal defendant alleging prejud{ce must 'show
         th~t counsel's errors were so serious as t9 deprive the defendant of a falr
         trial, a trial whose result Is reliable."

  CoP.Jmo.JJwealth v, 9,hambers, 570 Pa. 31 21-22, 807 A.2d 872, 883 (2002) (some

 internal cltatlons and quotation marks omitted) .

                ."_ Ineffectiveness of Counsel- Fa/lure to File a Motion to Suppress/~',.,

         1Jh1s firit issue, Willlams avers that trial counsel was lne~ective
           . .:t            -::;_;';!
                                                                                                   /~ failing to

. ch.allenge· the:'Jklidlty of the search warrant by flllng an omnibus pre-trla] motion to
             .   '•,·: , ..
           ;.   I      t     •.'·       \




 suppress.'         w\hia:ms
                      . ·-~ ~.:
                                            submits that raising a Fourth Amendment claim 'would have

 resulted I~ the excluslon of evidence that was unconstltutlonally seized from an illegal
                l


search or('January 17, 201311 wher~ the "police executed a 'force entry without a search

warrant oriany offlcial document au.thorlzlng them do so." See Pro Se Brief In Support of

Post-Conviction
             ...
                      Relief Act, 5/4/151 at 2J3. Further, Williams avows that the "affldavlt
                       .              .
itself failed
            ~... to establlsh probable cause to issue the warrant" and thus, trial counsel

should haye filed a motion to suppress. The crux of WJJllams' argument at                          tre time of
the PCRA_, hearing and, m his repeatedly pro se filings to this Court Is that, counsel

failed to provlde,                bim with     a copy of the signed search warrant and that In his words "[the
                            I :-,   '.   pollce] .entered [his] house with no paperwork at all" and as such "the search was not

   legal.'t    s:ee N.T.                           1       PCRA Hearing, 6/11~15 at 14.
                                                                                      1




               Where the ineffectiveness claim is based on the failure of counsel. to move for

   suppression                   o'i evidence,
                                      ·:     ·.·:
                                                                         "the defendant must establish that there was    no. reasonable
   basis f9r not }ursuing                                               the suppression claim and that If the evidence had been
                £:J.             ';                    •

  suppress,ed,                   .th~re                        is   a   reasonable probability the verdict would have been more
                            .. .           ·.; .,·         .                                                               .
  favorable," Co'fi/monwea/th v. Arch, 654 A.2d 11411 1143 (Pa. Super. 1995) (citation
                  •r.     ~)       j       ~ I




                 ~·
  omitted). Thus, we must first determine If there Is merit to the claim that the evidence

  seized       fr?m Willlams'                                       residence should have been suppressed due to the lack of a

  search warrant or that the affidavit Jacked probable cause to Issue.

           Article I, Section 8 of the Pennsylvania Constitution provides as follows:

         The people shall be secure in their persons, houses, papers and
         possession from unreasonable searches and seizures, and no warrant to
       · search any place or to seize any person or things shall Issue without
         describing them as nearly as may be, nor without probable cause,
         supported by oath or affirmation subscribed to by the afflant.

        The·
           ~ . ·.
                  protection
                       \ .
                             provided by Article I, Section 8 "extends to areas ·Where an

 individual ·has ateasonable                                             expectation of privacy." Commonwealth v, Shaw, 564 Pa,
                ~-- ~-           :         .: ~ 1                                                                              :




617,
  :-· -.;
          770 ,6;:2d
               ·:...
                     2~$.
                      !·._··.,;..
                                  299 (2001). Pursuant to the so-called exclusionary
                                                                         •
                                                                                     rule, "(eJvidence

discovered· . as·..······a , ...· result of a search that violates the fundamental constitutional
           .          i   -.''               -:"


guarantees ofArtlcle I, Section 8 will be suppressed." Commonwealth v, Gordon, 546
Pa. 651 68~ A.2d 253, 256 (1996). Thus, It is Important to dis11ngulsh between a

vlolatlon of the fundamental constitutional guarantees of Article I, Section 8 and the

mere technJ.cal noncompllan?e wi.th the Pennsylvania Rules of Criminal Procedure. The

Supreme court of Pennsylvanfa has in fact, spec!fically                                                 0   reject[edJ the automatic



                                                                                     6
                     "'•:           ., .. :·:
                     ' Ii,:          ! -~.

   app/ica\ion of the exclusionary rule to suppress evidence selzed pursuant to a search
             ,,
  which    In some way vlolates the Pennsylvania Rules of Crimlnal Procedure relating to
  the issuance
          .    and execution of search warrants." Commonwealth v, Ger~ld
                                                                     . Mason,
  507 Pa. 396, 490 A.2d 421, 423 (1985). Indeed, ft Is only when vlolatlons of the Rules

  "assume. constitutional dimensions and/or substantially prejudice the accused" that

  suppresslon may be necessary. Id. at 425. ·

           in .order to insure the protections provided under the Fourth Amendment to the

  United States
          .
                Constitution and Article I, Section
                                        •'
                                                                         a   of our Pennsylvania Constitution
                                                                                                  ...

            . :: :              I       ·:   >-                                                   ·~
 against unreasonable searches' and seizures, ·both the Pennsylvania Supreme Court

 ~nd · the ;:Unlt~idy:~tates Supre~e Court require law enforcement offic.ers to ob.tai~ a
                                             '
 Judicialliissued:'$earch
                ..
                          warrant, absent certain exigent circumstances. Commonwealth
                            •



 v, Chandler, q0.5 Pa, 113 122,                   1   4 77 A.2d 851, 855 (1984). A prior Independent judlclal
             :_i·                       e



 determination of probable cause Is essential:

         It Is· not enough, absent exigent.circumstances, that a policeman believe
        thefacts he has are probable cause for a search warrant. The people of
        thls~state and nation are constitutionally entitled to an Independent 'judfclal
        determination. of probable cause before they must open to the policeman's
        knock at the door fn the night. Moreover, that determination must be made
        before and not after the search. The written affidavit of probable cause
        simply Insures an accurate record of the verlfled (sworn) facts the issuing
        author.Uy had when he made his determination before the event
                                                               ***
        Reasonable judges and legal scholars may well differ over .the
        technicalities of how best to memorialize the facts the Issuer of the warrant
        had\~1hen;he .Issued It and how technical courts should be in reviewlng1his
        deolslon ·t~ . lssue. We believe, however, none ever doubted the necessity
        of the ex~r?lse of j~dicial discretion.                                   .

/d.:':(dtatlons omr(t~d).

    · At   the tfrh{~t the PCRA hearing, Wllllams argued that he instructed trial counsel
to ffle a mStto~·\g: suppress; however) counsel "didn't do anything." See N.T., PCRA

                                                               7
                              ·'·
                             ':,




      Hearing; 6/1
                  •.
                          v_~:s. at 12. To the contrary, Attorney Shipman testified that he :~rd
                                                                                             .
                                                                                                 not recall

      William~:· asking' him to do that but "he may have," Id. at 44. According to counsel 11if
                  t:
                             -··
                            '.;;        .
      {Williams] dld, [he] would have told him that {he] would not have filed it because the
                  ..
                  ·

      warrant :~p~ci'~,r~d to comply," .Id. More importantly, if the warrant had any Irregularities
                                                                   11

                          ·.'.
                                    ..
                             ';._•.··

      that (heJ::.observed" Attorney Shipman "would have tiled a motion to address that." Id.

               Attorney Shipman's trial strategy Is sound In this regard. Senior Magisterial

     Dlstrlct J,udge Elizabeth Romig swore the oath of Inspector CrlsafuHI on ~aduary 171

     2013 and, concluded that probable cause existed for the Issuance of the warrant.

     Contra~.to Williams repeated proclamation otherwise, the Jurat2 as well the slqnature of

     th.e Issuing authority is affixetj. to ,t_he warrant. Further, our review qf the "Application for

    Search Warranr and Authorlzatlon" trne-stamped and flied with this Court on January
                                                                                                   t


    28, 2013:_.indlc~t~s that all of the other procedural mandates with respect to th~ Issuance
                :.!.!       : ':':                                                                 .
                                                                                             ~J
    of a search warrant have been fully complied with. Specifically, In the "Search Warrant"
                ~·            I ;,      t




    s~dion of*the -~:~rrant, Sr. Magisterial District Judge Romig marked an "x" ~e; to the
    line indlc-~tiniva   :.: daytime warrant and wrote "1 :30 PM o'clock January 191 201311
                   -, ,·..

    lndloating)he         la$t date on which the warrant could be executed. She checked the box
    under 11Slgnature of Issuing Authority" lndlcatrng her title as 11Senlor Magisterial District
           .                                                                           .
Judge11 an~ wrote in the date on whfch her commission expires, usr.M.D.,J.". Even

though Williams Insists otherwise, the search warrant was not sealed.

          Atto,rney Shipman readfly admitted that "Initially In discovery [he] received a
                      j                                                                      ,;·




search warrant" which "was not completed": however, as he recalls "somewhere near


2
  The jura( ls the;; certificate signed by the judicial officer stating that the affidavit of
probable cause'" was sworn to and subscribed by the affiant before her, See
Commom{ealth'.Y., Vaughn, 789 A2d 261, n. 1 (Pa. Super, 2001).
                t~~;      ~,.: .:· r. ·.,
                                                                                   ·
                                                       8
                              trial, maybe even the first day" he was provided with '1a copy of the signed warrant
          1·.                                                                        :


   which was filed with this Court. Id. at 43. Attorney Shipman testifJed that '.he provlded

   Williams with a copy of the warrant. Id. The search warrant was valid 'and properly

   executed, WIHlams invokes no other constltutlonal violations with respect to the warrant
                 .,                                                           .
   other than a ~:rbcedural one. As such, counsel cannot be deemed lneffectiV.e in falling to
          t,··                               .
          ~· ··:             ··--~· .   .,,.           -~·-. ···~

                                       ·:         l       •



                              /:      r
                              ,;      ·Li;·;.\d
                              fy1s.
                              , . Patrlok also testlffed about the two blister packs of cold medicine. Ms. Patrick
                              ..
                testified. that each blister pack holds 3.6 grams of pseudoephedrlne and can be used to ·

                generate a one-to-one ratio of methamphetamlne - 3.6 grams of pseudoephedrlne can

             produce 3.6 grams of metharnphetamlne.

                             The second lab report focused on the items seized from Williams' bedroom when

            the police officers executed the search warrant. Ms. Patrick went through the Inventory

           list and explained· how some of the Items seized could be used to manufacture

           methamohetamlns.
                 .     '
                            Ms. Patrick concluded that many of the items found were. consistent

           with the?one~~6t method commonly used in Pennsylvania. During her te~~lmony Ms,
            '
                    ·:;   :: .           .   ·;·,
                                             :-        .l1\
                                                                 ~·                      ;

  ··       Patric~ w~~.P.t~s~nted with a Peps] b.qtH~•. which was fille.d with what appeared to be a ....

           brownlshiliq~ld:':The bottle was marked 'waste," apparently labeled prior to lts seizure

           by law evforc~nj¢nt.
                   ~     ; -:
                                Ms. Patrick testified that she removed and weighed just the liquid.
                                :,.               ;
                               ,.
           Then sh~, tested the liquid for the presence of methamphetamlne and identified the

        presence· of melharrohetamlne crystals fn the /iquld.

                            On .dlreot and cross-examinatlon, Ms. Patrick acknowledge that the liquid -solutlon

       was not,· entirely methamphetamine. It also contained the by-products . from the

       manufacture of methamphetamlne. Ms. Patrlck testified that one knowledgeable about

       the manufacturing process can store the water from the manufacturing process to later

       distlll the soJutio;nJo retrieve the methamphetamlne that is dissolved within. Further, Ms.

       Patrick acknowledged that it is possible that the solution may also have contained urine,
                              ·.:·             .'.';.'_•                                                           ..

    . as;,knowledgea6ti{users can recycle urine to reclaim any methamphetamlne·that was
           ; .. ; : 1 I       :; :             •      t ;: , ~                                                          •


       not processed
                               ;·-    ,;\,.:·
                                                  by ..the       body. However, Ms, Patrick did not test the solution for the
                                      I'-'

       presence qf urlnf..Further, Ms. Patrick did not reduce the llquid solution to 'measure the
                               '. ;           '!:' :·-~!
                               .. ~                    .....


                                                                                  10
    weight     ;pt on IY; ,the methamphetamine. The lab report indicated that the edt1re solution
                                         1
               :_:'.~                    ·\!.\                                                                                                 7:
  . weighe~; 1,34,Q;grams.
 ~·!-/ · :      :"{                      ;/.: :~-                            .
              In. hls--.·P: ,GRA. Williams avers that, Ms. Patrick Is "not certified to . do analogical
                                                          :'
                •.·             ,':."I


   chemical aD;~fy.sis on gas chromatography testing" because the 'Bethlehem Reglonal
                  ~.                .        .:   .            .                                                                                                 .
   Laboratory ls··::not eqlJipped to do those klnds of tests." See N.T., PCRA Hearing .
              . '.
                 ·I'


   6/11/15, '. .at 15-16. Williams, a selt-proclalmed expert meth cooker stated that Ms.

   Patrick's conclusions were based on pure speculation and conjecture because, 'you

  cannot know the contents of bottle by doing a Ph test and a color test." Id. at 20. It is

  Williams'· opinion that without 'a "fluid analysis work-up" it was Impossible to piJt on tests

  for contents of the bottle."                                                   fcf..   ~t.       1.l?. 20 .. Af> such, Williams argues that Ms. P.atrick's
                                                                                                                                                    ·,

 report was what he coins "a dry lab report" meaning "a report without the test.certificate

 attached to it." fc(.Williams avows that trial counsel was Ineffective in falling tq/challenge
          ;:.:,. :566 Pa.

239, 780 A2d 605 (2001 ). Moreover, the standard for qualifylng an expert witness Is a

liberal one: the witness need only have a reasonable pretension to specialized

knowledge on a subject for which expert testimony is admissible. Commonwealth v,

Rlffert, 549_ A.2d 566 (1988). The witness's expertise may be based on practical,

occupational.                      or other experiential training; It need not have been gained .'through ·

academic training,. alone. Id. Expertise can most certainly be .acquired· though
                        Io                                •    •   .,                                                                                        <

                                                      . :· ..~ .        -'



                         ---~
                                                      .: ·.·:.:·,
                                                      . .          .
                                                                                                          11
       :.·
... . . ,;    .....




                      occupational experience as well as by scientific study.'' Commonwealth v, Spotz, 756

                      A.2d 1139, 1160 (Pa. 2000), cert. denied, 532 U.S. 932, 121 S. Ct. 1381, .149 L.Ed.2d

                      307 (citations omitted).

                               As th1$/;Court aptly noted, Ms. Patrick "gave her opinion based on her

                 observation,
                        -
                              b,·ased
                              .. .    on her work In the lab and a whole bunch of things related to

                 [Wllli~ms} co~klng process". Id. The jury, sitting as the flnder-ot-taot was free to weigh
                 -               '!                ·.,·    ..




                the evldence.and Ms. Patrick's credibility In rendering Its verdict. Whatever counsel's
                                 ;,           .   .''.


                reasoning or-'~!fategy behind not calling an expert witness of his own cannot be deemed
                                  ,,,                I




                Ineffectiveness of counsel Just because it was not the winning d~fense,

                               Trial. counsel
                                       .. .. . testified that h~.   h~q the   opportunity to examine the ' lab .report

               prepared by Ms. Patrick and nothing "In that lab report raised suspicion or caused fhlmJ

             · to believe there was an Issue with It." See N.T., PCRA Hearing, 6/11/15 at 46. If there

              "had been something that alerted [himJ" he would have Investigated further.' Id.

             Accordlnq to Attorney Shipman:

                              It appeared to fhlmJ to be on its face, like every other lab report that [heJ
                              [has] seer Jn here, It just Indicated.. , there was nothing about it that would
                              have· indicated that this was based on a falsehood, not on science, but
                              slmP.JY a II~'/                                                             '"
                      I;.'.             . ;              ':»,   •
             Id;· at' 4 7. In: addltlo:n, counsel tenaciously cross-examined the expert Ms. Patrick whom

             had the lab:.repnrts'ln hand and testified as to what tests she performed in the Jab. Id. at

             23. By Wlll~~ms"=/~wn admission, counsel "did bring out some points at trial" and "did a

             good job"                of "proving It was not lab waste." Id. at 34. Accordingly, this claim too lacks
             merit.
                        ~. .

          '··' ·;:·i/

                                         Lneffecflveness of Trial Counsel - Failure to Ob/eel


          Wiiiiams next asserts that during the Commonwealth's closing argument, the

 prosecutor made improper remarks "concernlnc the ingredients to the jury." See N.T.,

 PCRA Hearing, 6/11 /15 at 27. Specifically, Williams avers that "[the prosecutor] told the

 jury' that baking soda can be used as a substitute for drain cleaner" and that "polloe
 found red phosphorus, which they did not."..Id. Willlams, a self-proclaimed quallly meth

 cooker, testified that "there {are) seven ingredients that she claims to manufacture
                   l   .; .



 rnelhamphetamlne: red phosphorous is not one." Id. at 27, 38-39. Further, Willlams
           •           ~i: .•"                                                   I




 avers
 :,
 ',
       th~'t
          -·.·
               ''bakl~g
                    ;:· '..
                            soda ls not
                                     .
                                     . used In. place of. drain cleaner to manufacture meth In the
                                                                                                 .
                    ·,-_:.

 United St~tes cir around the world. You can ask                       any criminal you want." id. at 28. It is·
Williams' posH19n, that those comments by the prosecutor were improper. remarks made·
                        ,.
               .             .   :



to the jury and as such, trial counsel was Ineffective In falling to object to the

prosecutor's closing argument We disagree.

        In considering a prosecutorlal misconduct claim, "our attention ls focused on

whether the defendant was deprived of a fair trial, not a perfect one." Commonwealth

v, Harris,.884 A.2d 920, 927 (Pa. Super. 2005), appeal denied, 593 Pa. 726, .928 A.2d

1289 (2007,),

         Not every unwise remark on a prosecutor's part constitutes reversible
         error. Indeed, the test is a relatlvely stringent one. Generally speaking\.· a
         prosecutor's comments do not constitute reversible error unless the
         unayoldafiie'. effect of such comments would be to prejudice the j1.frv1
         forming lh ·~heir minds fixed bias and hostlllly toward [the defendant) 'so                                   I
      . that:'they"·could not weigh the evidence objectively and render a true                                         I

                                                                                                                       I
         verdict. Proseoutorlat misconduct, however, wlll not be found where                                       l
        comments:.. were only oratorical flalr. In order to evaluate whether
        comments were Improper, we must look to the context In which they were
        made. FlnaUy, when a trial court finds that a prosecutor's comments were
        inappropriate, 1hey may be appropriately cured by a cautionary instruction
        to th~: Jury.
                                                                                                                   I
                                                                                                                   I
                                                                                                                   !
                                                               13
                               :
                               )
                                   .. '
                           i;.:


    Id. "[At_newjtrial is required only when a prosecutor's improper remarks          are prejudlclal,
 · 't,«, w~·en they are of such a nature or delivered in such a manner that they may
    reasonablyr··.b:e said to have deprived the defendant of a fair and impartial trlal,"
              . .-~ . .
           ,       :   • ~ ~            I

                                    .

    Commq_nwealfh v, Davis, J.1 554 A.2d 104, 111 (Pa. Super. 1989), appeal denied, 524
   Pa, 61?_571 A.2d 380 (1989).

          Instantly, the prosecutor made the following comments during closing arguments:

         Now, we also have the Ingredients, lhe precursors. We have the main
         Jngredlent,· the ingredient you must have, the pseudoephedrine.
         (indicating). The hot Item. We have the sodium chloride, which Is the salt,
         (indicating), we have the lithium, (Indicating) the batteries, (Indicating, we
         have the ammonium nitrate, (indlcating)t' the cut cold packs, (Indicating),
         we have the sodium bloarbonate, (indicating), which she testified you
         oen iis'itb'akliiii soda, ·ws a weaJrer siilisBtute' for "th'e"(lialn G,Y$fats;· ...
         but stl/l works, She found it to be significant. The alcohol, (indicating).
         to: help · break down the pseudoephedrlne. There was also: red
         phosphorus from matches, you saw the picture, but you had to get
         the stg'iy.  What else? We have the byproducts of the manufacti,tring
        process.:;., the waste. She testified how when you rnanutacture
 , ..   rnethamphetamlne, you take a coffee filter, you pour the product Into a
        funnel i~tb the coffee filter to drain out the waste product and you're left
        wJth the'smokable, ingestible, usable meth crystals. So we have the waste
         p~oduct:right here. (i~dicating)
          ,:i            ,, ii;
          ,.·


        Now, let's talk about that a UUle further. Let's talk about some of the things
        that he did admit to processfng. First in the garbage we have these
        recipes or these ingredients used to make meth, the baking soda, the
        sodium bicarbonate is in here, the ammonia, the battery acid,
        hydrochloric acid, the eiher, not short of trying to make meth with the red
        phosphorus, the strike pad.

See N.T.1 Jury Trial, Volume Ill, 7/10/13, at 15~17 (emphasis added).

        "A prosecutor has great discretion during closing argument. Indeed/ a closing
               .
               :                                           I                           '
                                                                                       '


'argument'· is just that: argument."        Commonwealth       v,   Brown. 911 A.2d 576;   580 (Pa.

Super. 2906), ~ppea/ denied, 591 Pa. 722, 920 A.2d 830 (2007). ult Is well settled that
          '·i             ;_:;:-(:                                                    >
                                                 14
                         :·,'.···,.
   the prosecutor may fairly respond to points made in the defense closing. Moreover,

   prosecutorlal misconduct will not be found where comments were based on the

   evidence or proper inferences therefrom ... Commonwealth          11
                                                                                        v, Hogentogfer. 53 A.3d
   866, 878 (Pa-Super, 2012), appe8f denled1 620 Pa. 720. 69 A.3d 600 (201-3) (quotation
              .       .
                         .                  .   .                                                         ;




   omitted).. . Her~;:
                :
                           ithe prosecutor was. merely commenting on the evidence presented
                  ··: ...: ~ .                                                     .     . by         \




   the Co~mo~~~alth's
          ·. .....·.  witnesses.
                              .
                                 The comments were clearly derived from the
                                                                         ·.
                                                                            evidence
    .
                                    .   :·

   and tesfmony.adduced
          .       . ..  at trial or from proper Inferences drawn therefrom and thus,
                                .
            ~ .·. .
  were entl,rely,p:ermlsslble. A~ such, trial counsel cannot be deemed Ineffective In falling

  to objectto the prosecutor's remarks.

                            .       . .ln_effectiveness
                                       . . . .                    .  . - Failure to Call a Witness.
                                                        of Trial Counsel

              Williams next avers that counsel was ineffective in falling to call his sister, Dawn

  Stocker as
          .. a witness
                 .     at the time. of irial. To succeed on a claim of.. counsel's

  ineffective!)ess
             .
                   for failure to call a witness a petitioner must prove that "the . wltness
                                                                                     :
                                                                                             rJ
 existed, the witness (was} ready and willing to testify, and the absence· of the witness[']
                ,.•                                                             .                 .
 testimony prejudlced petitioner and denied him a fair trial." commonweettnv. Luster,
                        :               .                                                                     .

.· 71 A.3d 1029,
            . .  . 1047
                 , .. ·: ~ ;
                             (Pa. super.
                                     . 2013) (en bane) (citations omitted).
                                                '.



              Acc~rdln~jo Williams, Dawn Stocker was ready and willing to testify on his
   /   ',                           ·~·:· .. ~·
 behalf. ln . suppc,tfof his claim, Williams attached an affidavit from Dawn Stocker which
             ',~  . ~ ... . .
                  . ··..                          .                            .
 provided as tdllows:
                 . ·:(· .
           .      , ... ,.
                  :,_

                        ·

       Mike L. Wiiiiams did not live at 120 A. 151h Street. I Dawn Stocker rent the
       apt. 'at the time I was In a work-release program, the apt. was raided, the
       police were not there for Mike Wiiliams they came In looking for a guy my
       dau9hter was dating who was also selling heroin.

See         unsworn Declaration to Authorities, Dawn M. Stocker, 3/2/15. At the time of the
PCRA hearing, Williams stated "this cop lied on the witness stand about [his)

                                                                15
                          ··..:·



                                          .i .: ··.·i
                                          .....
                lnvolvementtbecause he had "a statement from Dawn Stocker saying that she was the

                one that was renting" the property. See N. T., PCRA Hearing, 6/11/15, at 28, 30.

                Williams· avers that counsel was Ineffective in falling to call Dawn Stocker to testify that

           "she was the renter of the house when the place was raided on January 111h" to rebut

                Inspector Crisafulll's testimony that the police "came In looking for [him]": and, ''they

            didn't" because according to Williams "they went In for Denny lnokay, Dawn Stocker

            and another guy in there." Id: at 29. Williams Insisted that he "was not a target for that
                                      .
                                      .                      .
           house." Id, at 32.
                                                   ~- ..         :.
                          :     .'.                ::,           ::                                                     \
                      While iH~ apparent that the witness existed and was willing to testify at trial

..... ::i.· .Ai~ornei::Shipi·~n. . ~~~t!f.!~d .~~at.                          he remembers _'1sp~~kl~g with (P~Yi!'I. §_~;~k~r)" and
                                I             , :            :


           ultimately'"d~clded not to call her as a witness" "because of credlblllty issues relate to
                    : . . ..~.: : .                      ;


           her prio(_recor?,-'.' Id. at 45. Williams is however unable to show how the absence of

           Dawn Stooker's testimony prejudiced him. As this Court pointed out at the PCRA

          hearing, how is it."relevant fhatthe police went to another house that they believed-was

          Involved in methamphetamine" and "they thought [Williams) would be IA the house." Id.

          (emphasis: .added). That residence and its occupants may have been under

          investigation; however, the fact remains that, followlng a "trash pull" on January 16,

          2013, outs/de of Williams' residence, 1415 Pine Street, evidence was uncovered and,

         the police obtained a search warrant. The search warrant was executed on January 17,

         2013 andthe offj~ers seized (1) packs of cold compresses, which were cut open; (2) a
                      •       :....                ;:.       •,:·•    •   :                                                 :•   I




         can of Pres tone ·;Starting Fluid, unopened; (3) a box of baking soda; (4) two containers
           I.                                      •;,lj




         of salt; (5) . a $·i)lall glass dish and aluminum foil; (6) an ammonia nitrate test kit; (7)
                                            ·,·.



         isopropyl a(coh~.1;. (8) a full~mouth facemask resplrator: and (9) a box containing meth


                                                                                     16
         pipes. Accor~lngly, counsel cannot be deemed ineffective in falllng to call Dawn Stocker
                 .    ..,·,,.                                                    . ..
                   ....             }··;~>                                          :·:
       as a wltness:?s :her proffered testimony would have been Irrelevant and, not have aided
· :(_:       ·,·   :'  -,              ·.'.: ...
      fhe defense. · :
                                            ..
                                 ....·.·
                                   :
                   .                             :.:
                                                       ·.
                             '         ..


                                                                 BY THE COURT:·




                                                                 s




  .      .             .
                       •..
      :•,




                                 ...,i·




                                       .    . ·.; : -~
                                                            17
.--   •,   '   ... .


                             IN THE COURT OF COMMON PLEAS OF NORTHAMPTON COUNTY
                                        COMMONWEAL TH OF PENNSYLVANIA
                                                CRIMINAL DIVISION
                        COMMONWEAL TH OF PENNSYLVANIA
                                                                No. CP .. 48-CR·0001102"2013

                                                  v.
                       MICHAEL WILLIAMS,

                                                       Defendant



                               . · .         . r"~ ORDER OF COUR.T
                             AND NQW, this /I)   day of August, 2015, upon consideration of Defendant's,
                               .         .
                       Michael ·Williams petition for relief filed pursuant to the Post-Convlctlon Relief Act
                                                       . .... . . . .... .        . .....          . . ...
                       (PCM)°, 42°PA . CONS.STAT.ANN. §§ 9541-9546, said petition is hereby DENIEq.


                                                                           BY THE COURT:



                                                                                               '\ ~~            f~:.
                                                                           STEPHEN G, BA ATTA, P.J.




                                         ,•   .
                                    ,•        .